       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


LESLIE-BURL McLEMORE;                                  Civil Action
CHARLES HOLMES;
JIMMIE ROBINSON, SR.; and
RODERICK WOULLARD,                                     Case No. 3:19-cv-383-DPJ-FKB

                      Plaintiffs,

       v.

DELBERT HOSEMANN, in his official capacity
as the Mississippi Secretary of State; and PHILIP
GUNN, in his official capacity as the Speaker of the
Mississippi House of Representatives,

                      Defendants.


            MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                          PRELIMINARY INJUNCTION
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 2 of 28



                                       INTRODUCTION

       In the aftermath of Reconstruction, the passage of the 15th Amendment, which guaranteed

African Americans the right to vote, and ensuing African-American electoral success, Mississippi

legislators called a constitutional convention in 1890 to address what many considered a serious

threat to the State and white supremacy in general: African-American suffrage. One of the at-large

delegates and chief architects of the 1890 Constitution, U.S. Senator James Z. George, warned that

the 1900 census would reveal that African Americans outnumbered whites by a 2 to 1 margin and

that a new constitution was necessary to guarantee “home government, under the control of the

white people of the State.” DOROTHY O. PRATT, SOWING                THE   WIND: THE MISSISSIPPI

CONSTITUTIONAL CONVENTION OF 1890 61 (2018); see also Declaration of R. Volney Riser (“Riser

Decl.”) (Ex. 1) ¶ 16. Legislators and delegates spoke openly, and newspapers reported freely, about

the discriminatory intent that drove the calls for the convention and the various proposals advanced

for accomplishing its goal to restrict African-American political influence. Senator George, for

instance, suggested that the legislature, not the people, should elect the governor to ensure “white

control.” Pratt, supra, at 76; see also Riser Decl. ¶¶ 20–22. And the President of the Convention,

Judge S.S. Calhoon, proposed “a system of electors in which a gerrymandering of counties would

provide white governors and legislators.” Pratt, supra, at 83; see also Riser Decl. ¶¶ 27–28.

       The challenged provisions at issue in this lawsuit, Article V, Sections 140, 141, and 143 of

the Mississippi Constitution (collectively, “Challenged Provisions”), are the outgrowth of the

racially-motivated 1890 Convention and were ratified with the specific purpose of diluting

African-American voting strength. Under Article V, Sections 140 and 143, a candidate for

statewide, state-level office must win a majority of the 122 State House of Representative

(“House”) districts (the “Electoral-Vote Rule”) and obtain a majority of the popular vote statewide



                                               -1-
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 3 of 28



(the “Popular-Vote Rule”) in order to be elected. If no candidate satisfies these two conditions,

then Article V, Sections 141 and 143 command that the State House of Representatives shall select

the winner from the two candidates who received the highest number of popular votes (the “House-

Vote Rule”). Together, these provisions diminish African-American voting strength in Mississippi

and diminish the potential for African-American voters to elect candidates of choice.

       The Challenged Provisions violate the U.S. Constitution, as well as the Voting Rights Act,

which prohibit both sophisticated and crude methods of vote dilution and disenfranchisement.

Section 140’s electoral requirements for statewide office, for instance, have the effect of imposing

additional barriers to the election of African-American-preferred candidates, who must obtain a

significantly higher percentage of the statewide popular vote (as compared to candidates preferred

by white voters) just to win a majority of House districts. In fact, expert analysis shows that under

the Challenged Provisions, a white-preferred candidate can win a majority of House districts

without even winning a majority of the popular vote, whereas an African-American-preferred

candidate must obtain at least 55 percent of the popular vote to do the same.

       The Electoral-Vote Rule, moreover, ensures that votes in some House districts will either

be discarded or afforded unequal weight, notwithstanding the Supreme Court’s admonition that

“all who participate in the election are to have an equal vote—whatever their race . . . and wherever

their home may be in that geographical unit.” Gray v. Sanders, 372 U.S. 368, 379 (1963). And the

House-Vote Rule, originally proposed as a fail-safe to prevent African Americans from selecting

statewide officials, ensures that members of the House of Representatives elected primarily from

majority-white districts will select the statewide elected official if a candidate fails to win either a

majority of the popular vote or a majority of House districts.

       Mississippi’s next general election for statewide offices will take place on November 5,



                                                 -2-
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 4 of 28



2019. Absent injunctive relief, votes cast by Plaintiffs (along with other African-American voters

in the State) will be diluted; in fact, Plaintiffs may even be denied entirely the opportunity to select

their statewide officeholders. Plaintiffs, therefore, seek an order from this Court enjoining

Defendants from applying the provisions of Article V, Sections 140, 141, and 143 in the November

2019 general election and request that the Court require Defendants to declare, as the winner of

each contest for statewide office, the candidate who receives the highest number of votes statewide.

                                          BACKGROUND

       Before the enactment of the Challenged Provisions in the 1890 Constitutional Convention,

Mississippi, like most states, declared the candidate who received the highest number of votes in

an election as the winner of that election. MISS. CONST., art. V, § 2 (1868). At the time,

Mississippi’s Reconstruction-era Constitution, adopted in 1868, extended suffrage to African-

American men. See MISS. CONST. art. VII § 2 (1868). The Fifteenth Amendment, which came two

years later, protected African Americans’ access to the political process. U.S. CONST. amend. XV,

§ 1. And with the franchise in hand, African-American men at times were able to elect their

preferred candidates to statewide office, including an African-American Lieutenant Governor and

Superintendent of Education. See Christopher Span, From Cotton Field to Schoolhouse; African

American Education in Mississippi 167 (2009); Byron D’Andra Orey, Black Legislative Politics

in Mississippi, 30 J. OF BLACK STUDIES 791, 793 (July 2000); see also Riser Decl. ¶ 16.

       Then came the backlash. Once Reconstruction ended, Mississippi lawmakers sought to

eliminate African-American participation in the political process and reclaim control over state

government. African Americans in Mississippi “lost their political rights [] through intimidation,

fraud, and outright murder, and racial segregation became largely a matter of custom.” David H.

Jackson, Segregation, in Mississippi Encyclopedia (July 11, 2017) (Ex. 2); see also Riser Decl.



                                                 -3-
          Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 5 of 28



¶ 17. Mississippi also convened a Constitutional Convention in 1890, during which delegates

openly expressed their desire to disenfranchise African-American voters and otherwise prevent

them from electing their candidates of choice. William A. Mabry, Disenfranchisement of the Negro

in Mississippi, 4:3 J.S. Hist. 318, 320 (1938) (Ex. 3); see also Riser Decl. ¶ 17. This resulted in the

adoption of Article V, Sections 140, 141, and 143—among other disenfranchising provisions—

which introduced a new electoral system for selecting candidates for statewide office in order to

ensure that only white Mississippians would decide the outcome of such elections.

I.        The Challenged Provisions

          Sections 140 and 141 of Article V of the Mississippi Constitution introduced a unique,

multi-step process for electing non-federal statewide candidates. 1 Section 140 requires candidates
                                                                      0F




for such statewide offices to obtain both a majority of the popular vote (the Popular-Vote Rule)

and the highest vote total (or a plurality) in a majority of Mississippi’s House of Representative

districts (the Electoral-Vote Rule) in order to be declared the winner. MISS. CONST. art. V, § 140

(“The person found to have received a majority of all the electoral votes [one of which is assigned

to each House district], and also a majority of the popular vote, shall be declared elected.”).

Sections 141 and 143, in turn, provide that if no candidate satisfies the Popular-Vote Rule and the

Electoral-Vote Rule, members of the Mississippi House of Representatives shall determine the

winner of the election among the two candidates who received the most popular votes (the House-

Vote Rule). Id. § 141 (“If no person shall receive such majorities, then the House of

Representatives shall proceed to choose a governor from the two persons who shall have received




1
    Both Sections 140 and 141 have remained substantively the same since their adoption in 1890.



                                                    -4-
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 6 of 28



the highest number of popular votes.”). 2  1F




II.     The Challenged Provisions Were Enacted with Intent to Diminish African-American
        Political Influence.

        During the 1890 Constitutional Convention, Mississippi delegates openly expressed their

desire to disenfranchise African-American voters and otherwise prevent them from electing their

candidates of choice. Ex. 3 at 320 (quoting Senator George, who favored a new constitution that

would “enable us to maintain a home government under the control of the white people of the

state”); see also Riser Decl. ¶¶ 17–19. This discriminatory purpose was announced on the first day

of the Convention. Judge Solomon S. Calhoon—President of the Convention, member of the

Committee on Franchise, Apportionment, and Elections (the “Franchise Committee”), and an

architect of the Challenged Provisions—announced that African Americans’ control of the

government had “always meant economic and moral ruin,” compared with a government

controlled by white men, which always resulted in “prosperity and happiness to all races.” PRATT,

supra, at 11; see also Riser Decl. ¶ 17. Mississippi adopted several devices proposed by the

Franchise Committee to prevent African-American citizens from participating equally in the

electoral process, including poll taxes, literacy tests, felon disenfranchisement, an “understanding

clause”—requiring voters to understand portions of the State Constitution when read to them—

and the Challenged Provisions. PRATT, supra at 82-83; see also Riser Decl. ¶¶ 11–12.

        To implement the Challenged Provisions, the delegates first apportioned the legislature

such that white individuals, despite being a minority in the State, controlled the House. J. S.

McNeilly, History of the Measures Submitted to the Committee on Elective Franchise,

Apportionment, and Elections in the Constitutional Convention of 1890, in PUBLICATIONS OF MISS.


2
 While Sections 140 and 141 apply only to Mississippi’s gubernatorial elections, Section 143 extends the
same procedures to all elections for statewide office. MISS. CONST. art. V, § 143 (“All other state officers
shall be elected . . . in the same manner as provided for election of Governor.”).

                                                   -5-
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 7 of 28



HISTORICAL SOCIETY, Vol. VI, 133 (1902) (Ex. 4) (referring to the legislative apportionment plan

as “the legal basis and bulwark of the design of white supremacy in a State with an overwhelming

and a growing negro majority”); see also Riser Decl. ¶¶ 20, 23–24.

       Next, “[h]aving provided for complete and lawful security of the legislative

department. . . as the basis of white supremacy, the value and advantages of the representative

apportionment were then extended to the other two branches of the State government—the

executive and the judiciary.” Ex. 4 at 135; see also Riser Decl. ¶ 26. In doing so, the delegates

passed the Challenged Provisions, which transformed the statewide electoral procedure from a

simple plurality requirement, MISS. CONST., art. V, § 2 (1868) (directing that the “person having

the highest number of votes shall be Governor”), to a multi-step system requiring a statewide

candidate to receive a majority of both the popular vote and “electoral votes” corresponding to the

House’s apportionment, MISS. CONST. art. V, §§ 140, 143 (1890). If any statewide candidate failed

to obtain both majorities, the election would be decided by the apportioned House. Id. § 141.

       Under this system, statewide elections would be decided by the white-controlled House

districts, instead of the State’s voting population, and the “arrangement thus [gave] to the white

constituencies a reserve power of elective control of all the executive offices of the State.” Ex. 4

at 135; see also Riser Decl. ¶ 26. The Popular-Vote Rule itself “ha[d] its roots in nineteenth century

southern white racism.” Laughlin McDonald, The Majority Vote Requirement: Its Use and Abuse

in the South, 17 URB. LAWYER 429, 429 (1985) (Ex. 5); see also Riser Decl. ¶¶ 29–30. It was a

radical change from the 1868 Constitution, which simply provided that the candidate who garnered

the most votes in the gubernatorial race would be elected, MISS. CONST., art. V, § 2 (1868), and

“[i]t is generally believed that the motive for the adoption of majority requirements in the eleven

southern states in the United States where they are currently used . . . [including] Mississippi . . .



                                                -6-
       Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 8 of 28



was to reduce the ability of African-American candidates to win elections as African-Americans

gained the right to vote.” Rebecca B. Morton, Majority Requirements and Minority

Representation, 63 N.Y. UNIV. ANN. SURV. AM. LAW. 691, 692 (2008) (Ex. 6); see also Riser Decl.

¶¶ 29–30. Even if African-American-preferred candidates mustered enough support to win a

majority of the popular vote, the Electoral-Vote Rule ensured that white-majority districts would

always have the final say. Last, the House-Vote Rule acted as a fail-safe measure, allowing

members of the House—elected largely from majority-white counties—to intervene as the ultimate

decisionmaker should no candidate satisfy the Electoral-Vote and Popular-Vote Rules.

       This combination of electoral rules served, by design, to “erect an impregnable barrier to

any possible organization of the negro majority, by extraneous force or internal faction, for

political dominance.” Ex. 4 at 135; see also Riser Decl. ¶ 26.

III.   The Challenged Provisions Impair African Americans’ Ability to Elect Their
       Preferred Candidates to Statewide Office.

       The Challenged Provisions impair the African-American vote such that African Americans

in Mississippi do not have an equal opportunity to elect their candidates of choice in statewide

elections. Each provision independently contributes to this discriminatory result and their

collective impact magnifies it.

           A. The Distribution of African-American and White Voters Throughout the State
              Requires African-American-Preferred Candidates to Obtain Significantly
              More Than a Majority of the Popular Vote to be Elected.

       The Electoral-Vote Rule denies African Americans an equal opportunity to elect candidates

of their choice and dilutes their vote due to two realities of Mississippi politics: (1) voting in

Mississippi is highly racially polarized, such that African Americans and whites in Mississippi

usually prefer different candidates; and (2) the racial population distribution among House districts

makes it more difficult for African-American-preferred candidates to win a majority of House


                                                -7-
        Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 9 of 28



districts.

        First, voting in Mississippi remains highly racially polarized, just as it was in the years

leading up to the 1890 Constitutional Convention. In the two U.S. Senate elections in Mississippi

in 2008, for example, African-American voters supported the Democratic candidates by an

estimated 90 percent, and white voters supported the Republican candidates by an estimated 81 to

88 percent. Declaration of Jonathan Rodden (“Rodden Decl.”) (Ex. 7) ¶¶ 37–38 & tbl. 1. The same

trend was observed in statewide elections in 2003, 2007, 2011, and 2015. Id. ¶¶ 20–33. In light of

this racial polarization, the Electoral-Vote Rule produces a predictable yet formidable

disadvantage for African-American-preferred candidates in statewide elections. Out of the 122

House districts, only 42 contain majority total and voting-age African-American populations. Id.

¶¶ 6, 45, 49 & fig. 11. Thus, so long as white and African-American voters consistently prefer

different candidates, white voters—who control 65 percent of House districts—can almost always

block the African-American-preferred candidate from satisfying the Electoral-Vote Rule.

        Second, under the current House district configuration, African Americans’ preferred

candidates must obtain a larger majority of the popular vote than white voters’ candidates of choice

to win a majority of House districts. As Dr. Rodden explains, even if an African-American-

preferred candidate for statewide office receives 54 percent of the popular vote, she is still

extremely unlikely to capture enough districts to satisfy the Electoral-Vote Rule. Rodden Decl. ¶¶

8–9, 13, 51–69. In fact, she would need at least 55 percent of the popular vote to have any decent

chance of satisfying the Electoral-Vote Rule. Id. By contrast, a white-preferred candidate needs

only 46 percent of the popular vote to win a majority of electoral votes. Id. In the 2015

gubernatorial race, this built-in disadvantage was even more pronounced: to satisfy the Electoral-

Vote Rule there, the African-American preferred candidate needed “to surpass 58 percent” of the



                                               -8-
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 10 of 28



popular vote to win a majority of State House districts. Id. ¶ 65. In other words, a white-preferred

candidate who wins even a bare majority of the popular vote will satisfy the Electoral-Vote Rule;

but an African-American-preferred candidate must obtain significantly more votes, i.e. at least 55

percent, to achieve the same result.

           B. The Popular-Vote Rule Ensures that African Americans Have Less
              Opportunity to Elect Their Candidates of Choice Even When the White Vote
              is Splintered.

       A number of federal courts, including the Supreme Court, have recognized the

discriminatory impact that majority-vote rules impose on African Americans. See City of Port

Arthur v. United States, 459 U.S. 159, 167 (1982) (requiring removal of a majority vote rule for

preclearance under Section 5, recognizing that “[i]n the context of racial bloc voting prevalent in

[one city], the [majority-vote] rule would permanently foreclose a black candidate from being

elected to an at-large seat”); Jeffers v. Clinton, 740 F. Supp. 585, 594–95 (E.D. Ark. 1990) (holding

unconstitutional Arkansas laws imposing majority-vote rules in municipal and county elections as

intentionally discriminatory and noting that the rule “replace[d] a system in which blacks could

and did succeed, with one in which they almost certainly cannot”); see also Ex. 5 at 433 (“[I]t is

easy to understand that a majority vote requirement in a racially polarized, majority white

jurisdiction is a considerable obstacle to black, but not white, office holding.”).

       The Popular-Vote Rule here similarly prevents the election of African-American

candidates of choice under the scenario most likely to result in those candidates receiving the

highest number of votes: where an independent or third-party candidate participates in the race. If

the independent or third-party candidate takes a significant share of the white vote, thereby

reducing the vote share for all white-preferred candidates, an African-American-preferred

candidate could emerge with a plurality. See Ex. 5 at 432 (“Blacks can often get pluralities in

majority white jurisdictions in elections where several serious white candidates split the white

                                                -9-
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 11 of 28



vote.”). In this scenario, the Popular-Vote Rule would still block the election of the African-

American-preferred candidate, and the high levels of racially polarized voting in Mississippi

ensure that any split of the white vote is unlikely to result in additional support for the African-

American-preferred candidate. Rodden Decl. ¶¶ 11, 77–81.

           C. The House-Vote Rule Removes the Choice of Statewide Elected Officials from
              Voters and Reinforces the Discriminatory Impact of the Electoral-Vote Rule.

       The House-Vote Rule also produces a result that disfavors African Americans. As noted

above, 65 percent of the House districts are majority-white. Rodden Decl. ¶¶ 6, 45. Because voting

in Mississippi is racially polarized, white-preferred candidates consistently win almost all of the

80 majority-white districts, giving them a clear majority in the House. Rodden Decl. ¶¶ 13, 70–76.

Thus, for the same reasons the Electoral-Vote Rule produces a disparate impact on African-

American voters, the House-Vote Rule ensures that African Americans have even less influence

in the outcome of elections for statewide office.

                                           ARGUMENT

       “A preliminary injunction should issue” once Plaintiffs establish: (1) a substantial

likelihood of success on the merits; (2) a substantial threat of irreparable harm if the injunction is

not issued; (3) that the threatened injury outweighs any harm that the injunction might cause to the

defendants; and (4) that the injunction will not disserve the public interest. Opulent Life Church v.

City of Holly Springs, 697 F.3d 279, 288 (5th Cir. 2012) (citation omitted); Asbury MS Gray-

Daniels, L.L.C. v. Daniels, 812 F. Supp. 2d 771, 776 (S.D. Miss. 2011).

       Here, absent a preliminary injunction, the Challenged Provisions will continue to dilute the

votes of Plaintiffs, along with other African-American voters in Mississippi, and will deny

African-American voters an equal opportunity to elect candidates of their choice to statewide

office in the 2019 election. The Court should therefore declare the Challenged Provisions


                                                - 10 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 12 of 28



unconstitutional and violative of Section 2 of the Voting Rights Act and issue an order requiring

Defendants to declare, in each race for statewide elected office, the candidate who received the

plurality of votes as the winner of that election. See MISS. CONST., art. V, § 2 (1868).

       I.      Plaintiffs Are Substantially Likely to Succeed on the Merits.

       Plaintiffs are substantially likely to prevail on their claims that the Challenged Provisions

violate the Fourteenth and Fifteenth Amendments to the United States Constitution, along with

Section 2 of the Voting Rights Act. The Challenged Provisions were enacted with discriminatory

intent and have operated to deny African-American voters an equal opportunity to elect candidates

of their choice. Moreover, the Electoral-Vote Rule assigns unequal weight to ballots cast by

Mississippi voters, depending on the House district in which the voter resides, which is a clear

violation of the one-person, one-vote principle.

               A.      The Challenged Provisions Violate the Fourteenth and Fifteenth
                       Amendments to the U.S. Constitution.

                       1.      The Challenged Provisions Were Enacted with Discriminatory
                               Intent.

       The Challenged Provisions plainly violate the Fourteenth Amendment’s Equal Protection

Clause, which provides that no state shall “deny to any person within its jurisdiction the equal

protection of the laws,” U.S. Const., amend. XIV, § 1. It is well-established that systems

purposefully enacted to dilute a racial group’s voting power are unconstitutional. See, e.g., City of

Mobile v. Bolden, 446 U.S. 55, 66 (1980) (plurality opinion); Vill. of Arlington Heights v. Metro.

Hous. Dev. Corp., 429 U.S. 252, 265 (1977). Courts have found such violations where states

enacted voting schemes as purposeful devices “invidiously to minimize or cancel out the voting

potential of racial or ethnic minorities,” Mobile, 446 U.S. at 66, even when that intent existed a

century earlier, Hunter v. Underwood, 471 U.S. 222, 229 (1985) (invalidating a nearly one

hundred-year-old felon-disenfranchisement provision of Alabama’s constitution after citing

                                                - 11 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 13 of 28



historical studies establishing that the state’s constitutional convention in 1901 “was part of a

movement that swept the post-Reconstruction South to disenfranchise blacks”).

        To show such intentional discrimination, moreover, Plaintiffs are not required “to prove

that the challenged action rested solely on racially discriminatory purposes.” Arlington Heights,

429 U.S. at 265. Instead, “[r]acial discrimination need only be one purpose, and not even a primary

purpose, of an official act in order for a violation of the Fourteenth and the Fifteenth Amendments

to occur.” Velasquez v. City of Abilene, Tex., 725 F.2d 1017, 1022 (5th Cir. 1984). The Supreme

Court has recognized that “[r]arely can it be said that a legislature or administrative body operating

under a broad mandate made a decision motivated solely by a single concern, or even that a

particular purpose was the ‘dominant’ or ‘primary’ one.” Arlington Heights, 429 U.S. at 265. The

relevant factors are: (1) “[t]he historical background of the decision . . . particularly if it reveals a

series of official actions taken for invidious purposes,” (2) the “specific sequence of events leading

up to the challenged decision,” and (3) the legislative history of the Challenged Provisions,

including “contemporary statements by members of the decisionmaking body, minutes of its

meetings, or reports.” Id. at 267–68. And “that the law bears more heavily on one race than

another” is relevant to the Court’s inquiry. Washington v. Davis, 426 U.S. 229, 242 (1976). Here,

all of these factors lead to the inescapable conclusion that the Challenged Provisions were enacted

with discriminatory intent.

        The historical background of, and sequence of events leading to, the enactment of the 1890

Constitution demonstrates that the Challenged Provisions are steeped in intentional, hateful

discrimination. See Davis, 426 U.S. at 242 (“[A]n invidious discriminatory purpose may often be

inferred from the totality of the relevant facts.”). As referenced above, before the Challenged

Provisions were introduced during the 1890 Constitutional Convention, African Americans—then



                                                 - 12 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 14 of 28



the majority of the state’s total population—had achieved moderate success in electing candidates

of their choice to statewide elected positions. See Background Section II, supra. The delegates to

the 1890 Convention made clear that they wished to enact a new constitution that would stamp out

African-American political influence and establish a white-controlled government. See id.

       Though the Challenged Provisions were not the only racially disenfranchising provisions

enacted during the 1890 Convention (e.g., literacy tests and poll taxes were also adopted), specific

elements of the Challenged Provisions were identified and proposed by delegates because of their

impact on African-American voting strength. Senator George, one of the chief drafters, proposed

that the legislature, not the people, should elect the governor in order to ensure “white control,”

see PRATT, supra, at 76, and Judge S.S. Calhoon, President of the Convention, proposed “a system

of electors in which a gerrymandering of counties would provide white governors and legislators.”

See id. at 83; see also Riser Decl. ¶¶ 20–22. Historians have also tied the Challenged Provisions

to the delegates’ overall scheme to establish white supremacy in the State and “erect an

impregnable barrier to any possible organization of the negro majority, by extraneous force or

internal faction, for political dominance.” Ex. 4 at 135; Riser Decl. ¶ 26; see also Compl. ¶¶ 29–

37. The historical context of the 1890 Constitutional Convention not only satisfies the Arlington

Heights factors, it provides direct evidence that the framers enacted the Challenged Provisions

with specific intent to quash African-American voting strength and political influence.

                       2.     The Challenged Provisions Minimize African-American Voting
                              Strength.

       Each Challenged Provision to this day continues to serve its intended purpose by diluting

African-American voting strength in Mississippi, in violation of the Fourteenth and Fifteenth

Amendments. It is well-settled that an electoral scheme that minimizes or cancels out a minority

group’s voting strength has a discriminatory effect, and, when that scheme is enacted for a


                                               - 13 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 15 of 28



discriminatory purpose, it violates the Fourteenth and Fifteenth Amendments. See, e.g., Rogers v.

Lodge, 458 U.S. 613, 617 (1982) (affirming invalidation of county commission’s at-large

elections, which had the tendency “to minimize voting strength of minority groups”); Jeffers v.

Clinton, 740 F. Supp. 585, 594–95 (E.D. Ark. 1990) (invalidating majority-vote rule as

intentionally discriminatory because it prevented African-American candidates, who were

previously successful, from becoming elected). The Challenged Provisions do just that.

Mississippi’s majority-minority House districts are heavily concentrated with African-American

voters—as are majority-white districts with white voters—and the high levels of racially polarized

voting observed in the State ensure that white-preferred candidates for statewide office will, as

they have in the past, consistently win nearly all of the 80 majority-white districts. This creates a

considerable disadvantage for African-American-preferred candidates: the white candidate of

choice can win a majority of the 122 House districts with only approximately 48 percent of the

popular vote, but the African-American candidate of choice must significantly outperform that

threshold and obtain at least 55 percent of the popular vote, in order to satisfy the Electoral-Vote

Rule. See Background Section III(A), supra. Thus, unless enjoined, the Electoral-Vote Rule will

continue to diminish African American voting strength and deny African Americans in Mississippi

an equal opportunity to elect candidates of their choice in statewide elections.

       The House-Vote Rule, moreover, removes the selection of candidates for statewide office

from the hands of voters if the African-American supported candidate wins a plurality of the

popular vote but not a majority, or wins a majority of the popular vote but not a majority of the

Electoral Vote. It requires the members of the House—elected primarily from majority-white

districts—to select the winner of each election for statewide office when none of the candidates

secure both a majority of the popular vote and House districts. The idea of legislative control over



                                               - 14 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 16 of 28



elections, as previously noted, was proposed by one of the delegates specifically as a means to

disenfranchise African Americans. See PRATT, supra, at 76 (noting that Senator George proposed

that the legislature, not the people, should elect the governor to “ensure ‘white control.’”); see also

Riser Decl. ¶¶ 20–22; Rogers, 458 U.S. at 622 (holding Fifteenth Amendment was violated when

county’s at-large voting system “was being maintained for the invidious purpose of diluting the

voting strength of the black population”); cf. White v. Alabama, 74 F.3d 1058 (11th Cir. 1996)

(invalidating proposal to appoint state judges, instead of the prior system of electing them, as a

violation of the Voting Rights Act).

       The discriminatory effect of majority-vote rules is similarly well-established. See

Background Section III(B), supra; see also Ex. 5 at 432–33 (“In Mississippi, where the records

are the best available, it has been estimated that plurality winning blacks have been defeated by

white opponents in mandatory runoff elections nearly one hundred times [between 1973 and

1985].”). Indeed, several courts, including the U.S. Supreme Court, have recognized the

unconstitutional, dilutive effects of majority-vote rules. See, e.g., City of Port Arthur, 459 U.S. at

168 (“In the context of racial bloc voting prevalent in Port Arthur, [a majority-vote] rule would

permanently foreclose a black candidate from being elected to an at-large seat.”). This is especially

true when such a requirement is implemented on the heels of African American electoral success,

making “[t]he inference of racial motivation . . . inescapable.” Jeffers, 740 F. Supp. at 595 (finding

that majority vote rules enacted immediately after the election of African-American candidates

“represent[ed] a systematic and deliberate attempt to reduce black political opportunity” that was

“plainly unconstitutional”).

       Because the Electoral-Vote, House-Vote, and Popular-Vote Rules have operated, as

intended by the framers of the 1890 Constitution, to dilute African American voting strength and



                                                - 15 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 17 of 28



deny African Americans an equal opportunity to elect candidates of their choice, they violate the

Fourteenth and Fifteenth Amendments and should be enjoined immediately.

        B.      The Electoral-Vote Rule Fails to Comply with the One-Person, One-Vote
                Principle and, thus, Violates the Fourteenth Amendment’s Equal Protection
                Clause.

        Compounding its discriminatory effect on African Americans, the Electoral-Vote Rule

creates a voting system that discards and assigns unequal weight to votes cast in the same election

depending on the House district in which the voter resides. Under this provision, a candidate who

obtains the highest popular vote total in a particular House district is awarded one electoral vote

for that district, and the losing candidate receives zero electoral votes, regardless of the margin of

victory or defeat.

        By awarding a district’s electoral vote to the winning candidate, and nothing to any other

candidate, the Electoral-Vote Rule is functionally indistinguishable from the “county unit” system

that the Supreme Court found unconstitutional in Gray v. Sanders, 372 U.S. 368, 381 n.12 (1963).

There, the Supreme Court invalidated Georgia’s “deeply rooted and long standing” system for

nominating candidates for statewide offices that assigned units to each county based roughly on

their population and declared the candidate who won the most county units as the winner. Id. at

371. The Court held that “[o]nce the geographical unit for which a representative is to be chosen

is designated, all who participate in the election are to have an equal vote . . . wherever their home

may be in that geographical unit.” Id. at 379; see Angle v. Miller, 673 F.3d 1122, 1130 (9th Cir.

2012) (explaining that, to avoid these exact effects, one-person, one-vote requires that in “a

statewide election, a state must count votes on a statewide, rather than a district-by-district, basis”).

The Court found this system inconsistent with the one-person, one-vote principle because it

ignored a significant portion of the votes cast in the election. See Gray, 372 U.S. at 381 n.12. The

system counted an individual’s vote only if that voter selected the candidate who emerged

                                                 - 16 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 18 of 28



victorious in that county: “if a candidate won 6,000 of 10,000 votes in a particular county, he

would get the entire unit vote, the 4,000 other voters for a different candidate being worth nothing

and being counted only for the purpose of being discarded.” Id. Here, like the county unit system

in Gray, the Electoral-Vote Rule causes the State either to count or ignore each vote depending on

the House district in which it is cast, which is incompatible with the Equal Protection Clause’s

one-person, one-vote principle.

       The Electoral-Vote Rule also assigns less weight to a vote cast for a winning candidate

who wins a district by too large of a margin, which again violates the one-person, one-vote

principle. The Supreme Court has identified this defect as a form of unconstitutional “geographic

discrimination” that occurs not only when “[v]otes for the losing candidates were discarded solely

because of the county where the votes were cast,” but also when “votes for the winning candidate

in a county were likewise devalued, because all marginal votes for [the winning candidate] would

be discarded and would have no impact on the statewide total.” Gordon v. Lance, 403 U.S. 1, 5

(1971) (emphasis added).

       Both defects are present here, and the most recent gubernatorial election provides a clear

example. In the 2015 election, the residents of Mississippi House District 67 overwhelmingly

supported Democratic candidate Robert Gray over Republican candidate Governor Phil Bryant

and Reform Party candidate Shawn O’Hara, casting 4,054 out of 5,040 votes for Gray. See MISS.

SEC’Y OF STATE, Electoral Vote Assignment: 2015 Statewide General Election (Ex. 8). Bryant,

however, received just 49 more votes than Gray in House District 30: Bryant received 2,349 votes,

and Gray received 2,300. Id. Although Bryant received only slightly more than half of the number

of votes in District 30 that Gray received in District 67, both candidates were awarded just one

electoral vote. This means that Mississippi’s Electoral-Vote Rule: (1) discarded 2,300 votes cast



                                               - 17 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 19 of 28



for Gray in District 30; and (2) weighed the votes of Bryant’s supporters in District 30 nearly twice

as heavily as Gray’s supporters in District 67. As Gray and Gordon make clear, that result is

incompatible with the one-person, one-vote principle, thus, the Electoral-Vote Rule should be

enjoined.

               C.      The Challenged Provisions Violate Section 2 of the Voting Rights Act.

       The Challenged Provisions also violate Section 2 of the Voting Rights Act because:

(1) they were enacted “with an intent to discriminate” or “produce discriminatory results” by

minimizing African American voting strength and influence in elections for statewide office,

United States v. Brown, 561 F.3d 420, 432 (5th Cir. 2009) (citations omitted), and (2) based on the

totality of the circumstances, African Americans in Mississippi have less opportunity than other

members of the electorate to participate in the political process and to elect candidates of their

choice. See Thornburg v. Gingles, 478 U.S. 30, 46 (1986) (holding Section 2 prohibits standards,

practices, or procedures that “result in unequal access to the electoral process.”); see also 52 U.S.C.

§ 10301(a).

       Plaintiffs easily meet the first criterion for the reasons explained in Background Sections

II and III above. The primary purpose of the Challenged Provisions was to stamp out African-

American voting strength and limit any opportunity that African Americans may have had to elect

candidates of their choice. See Background Section II. And the Challenged Provisions make it

harder for African-American-preferred candidates to get elected to statewide office. See

Background Section III.

       Plaintiffs have also demonstrated that under the totality of the circumstances, the

Challenged Provisions ensure that African American voters have less opportunity than other

members of the electorate to elect a candidate of their choice. For this inquiry, courts consider both

past and present reality, primarily through the lens of the factors set forth in the Senate Judiciary

                                                - 18 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 20 of 28



Committee Report accompanying the 1982 amendments to Section 2 of the Voting Rights Act (the

“Senate Factors”). 3 See Gingles, 478 U.S. at 45; Clark v. Calhoun Cty, Miss., 88 F.3d 1393, 1396
                  2F




(5th Cir. 1996). The factors include:

               [1] [T]he history of voting-related discrimination in the State or
               political subdivision; [2] the extent to which voting in the elections
               of the States or political subdivision is racially polarized; [3] the
               extent to which the State or political subdivision has used voting
               practices or procedures that tend to enhance the opportunity for
               discrimination against the minority group, such as unusually large
               election districts, majority vote requirements, and prohibitions
               against bullet voting; [4] the exclusion of members of the minority
               group from candidate slating processes; [5] the extent to which
               minority group members bear the effects of past discrimination in
               areas such as education, employment, and health, which hinder their
               ability to participate effectively in the political process; [6] the use
               of overt or subtle racial appeals in political campaigns; [7] and the
               extent to which members of the minority group have been elected to
               public office in the jurisdiction.

Clark, 88 F.3d at 1396 (quoting Gingles, 478 U.S. at 44–45). “No one factor is dispositive,” and

Plaintiffs “need not prove a majority of them” to establish their claims. Westwego Citizens for

Better Gov’t v. City of Westwego, 946 F.2d 1109, 1120 (5th Cir. 1991). Rather, the Court must

make an overall determination—guided by the relevant factors—whether the minority group has

less of an opportunity to participate in the political process and elect candidates of their choice


3
  The framework for Section 2 claims set forth in Gingles generally requires Plaintiffs to establish
three preconditions: (1) the minority group is sufficiently large and geographically compact to
constitute a majority in a single-member district; (2) the minority group is politically cohesive;
and (3) the majority votes sufficiently as a bloc to enable it usually to defeat the minority group’s
preferred candidate.” 478 U.S. at 50–51. But since this lawsuit does not assert a legal challenge to
the configuration of a legislative district, “[t]he first Gingles [precondition] is simply of no
relevance.” Armstrong v. Allain, 893 F. Supp. 1320, 1328 (S.D. Miss. 1994) (holding plaintiffs in
challenge to statute requiring 60 percent majority vote to pass school bond referenda need not
satisfy the first precondition). Plaintiffs, moreover, have demonstrated, through Dr. Rodden’s
analysis, that voting in Mississippi statewide elections is highly racially polarized; that African
Americans vote cohesively; and that the white majority votes sufficiently as a bloc to defeat the
African American candidate of choice. See Rodden Decl. at ¶¶ 19–43.

                                                - 19 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 21 of 28



because of race. See LULAC, Council No. 4434 v. Clements, 986 F.2d 728, 754–55 (5th Cir. 1993).

       The Senate Factors illustrate that the Challenged Provisions violate Section 2 of the Voting

Rights Act. Mississippi has a long, judicially-recognized history of voting discrimination against

African Americans, which hinders their ability to participate equally in the political process and

exacerbates the impact of the Challenged Provisions. See Jordan v. Winter, 604 F. Supp. 807, 811–

12 (N.D. Miss. 1984) (“That Mississippi has a long history of de jure and de facto race

discrimination is not contested.”); see also United States v. Mississippi, 380 U.S. 128, 131–36

(1965) (detailing the history of racially discriminatory election practices in Mississippi); Mabus,

932 F.2d at 402 (“Mississippi has a long history of using voter qualifications and registration

procedures to impede black citizens’ participation in the political process,” including “poll taxes,

literacy tests, residency requirements, ‘good moral character’ tests, a disenfranchising crimes

provision, and white primaries.”); Background Section II, supra; Argument Section I(A)(1), supra;

Compl. ¶¶ 57–59.

       In addition, Mississippi has discriminated against African Americans in many facets of

social, political, and economic life, from education, employment, and healthcare, to the use of

public facilities, and even outright violence, the effects of which are evident today. See, e.g., CTR.

FOR SOCIAL INCLUSION: A PROJECT OF THE TIDES CTR., EDUCATION INEQUITY IN MISS. (2003) (Ex.

9) (after Reconstruction, African Americans were excluded from factory jobs and were required

to remain sharecroppers and tenant farmers); Archives at Tuskegee Institute, Lynching, Whites &

Negroes, 1882-1968 (2010) (Ex. 10) (White Mississippians lynched 539 African Americans

Between 1882 and 1968, the largest number in the nation); see also Riser Decl. ¶ 17; Compl. ¶¶

60–74. African-American Mississippians today experience higher poverty rates, higher

unemployment rates, lower rates of home ownership, lower educational achievement levels, far



                                                - 20 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 22 of 28



worse health indicators, and they comprise a disproportionately high percentage of incarcerated

individuals. See Compl. ¶¶ 65–74. These disparities are indicative of the barriers to African-

American participation in the political process, which are further exacerbated by the Challenged

Provisions. See Jordan, 604 F. Supp. at 812 (finding disparities in education, income,

unemployment, types of occupation, and quality of housing “probative of minorities’ unequal

access to the political process”).

       To make matters worse, Mississippi has a long and well-documented history of racially

polarized voting and racial appeals in political campaigns that has continued through even the most

recent general election. See Background Section III, supra; Jordan, 604 F. Supp. at 812

(recognizing that “voters in Mississippi have previously voted and continue to vote on the basis of

the race of candidates for elective office”); see also Rodden Decl. ¶ 19–42. Just last year, a white

Republican primary candidate for U.S. Senate, Chris McDaniel, stated that African Americans in

Mississippi should stop “begging for federal government scraps.” Geoff Pender, GOP Senate

Candidate Tells African-Americans: Stop ‘Begging for Federal Government Scraps,’ USA TODAY

(Sept. 14, 2018) (Ex. 11). The eventual white Republican Senate nominee, Cindy Hyde-Smith,

stated that “[i]f [a friend] invited me to a public hanging, I’d be on the front row.” Caleb Bedillion,

Hyde-Smith Deflects Questions About ‘Public Hanging’ Comments, DAILY JOURNAL (Nov. 12,

2018) (Ex. 12). And President Donald Trump, when stumping for Hyde-Smith in Mississippi,

stated of her African-American challenger, Mike Espy: “How does he fit in with Mississippi? I

mean, how does he fit in?,” which was viewed as referring to Espy’s race. Megan Keller, Ex-

Kasich Aide Accuses Trump of ‘Racist’ Language About Black Dem Candidate, THE HILL (Nov.

27, 2018) (Ex. 13). These are just a few recent examples, among the plethora of racial appeals in

political campaigns in Mississippi, see, e.g., Compl. ¶¶ 75–90, that further diminish African



                                                - 21 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 23 of 28



Americans’ already slim chances of electing their preferred candidates to statewide office. See

Gingles, 478 U.S. at 40 (describing effect of racial animus “is to lessen to some degree the

opportunity of [the State’s minority populations] to participate effectively in the political processes

and to elect candidates of their choice”); Jordan, 604 F. Supp. at 813 (“Evidence of racial

campaign tactics used [] supports the conclusion that Mississippi voters are urged to cast their

ballots according to race,” which “operate[s] to further diminish the already unrealistic chance for

blacks to be elected in majority white voting population districts.”).

       African Americans are also grossly underrepresented among elected officials. Not a single

African American has been elected Governor, Lieutenant Governor, Secretary of State, Treasurer,

Attorney General, Auditor, Insurance Commissioner, or Agriculture Commissioner in over 130

years. And outside of statewide office, African Americans are underrepresented as compared to

their percentage of the total and voting population in both the State Senate and the House. See

David Lieb, Divided America: Minorities Missing in Many Legislatures, AP (June 16, 2016), (Ex.

14). Most of the African-American elected officials in Mississippi serve not in statewide positions,

but in local elected positions in black-majority districts, which were created as a result of the

Voting Rights Act, including on “school boards, alderman, election commission, etc.,” where they

are not in the majority. Jimmie E. Gates, Black Political Influence in Mississippi Has Slowed

Despite Increase in Elected Officials, CLARION-LEDGER (Aug. 19, 2017) (Ex. 15).

       Courts examining election procedures similar to the Challenged Provisions, including

majority rule and runoff systems, have held that they violate Section 2 of the Voting Rights Act.

In Whitfield v. Democratic Party of State of Arkansas, 890 F.2d 1423 (8th Cir. 1989), for example,

the court held that a majority runoff requirement violated Section 2 because it “caused blacks in

that county to have less opportunity than whites to elect the candidate of their choice.” Id. at 1432.



                                                - 22 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 24 of 28



Similarly, a Mississippi federal court found that the State’s majority-vote rule in primary elections

reduced minorities’ opportunity to elect representatives of their choice. Ewing v. Monroe Cty., 740

F. Supp. 417, 423 (N.D. Miss. 1990) (holding that “majority vote requirement [] prescribed by

statute in Mississippi,” MISS. CODE ANN. § 23-15-305, “ma[de] it more difficult” when combined

“with little or no white cross-over votes” “for blacks to elect candidates of their choice under the

current redistricting plans”); see also White, 74 F.3d 1058 (invalidating proposal to appoint state

judges, instead of the prior system of electing them). The same is true here of the impact of the

Challenged Provisions in Mississippi’s general elections for statewide office.

       A review of the totality of the circumstances, thus, confirms that the electoral scheme set

forth in the Challenged Provisions has achieved its intended effect of ensuring that African-

American voters have less opportunity to elect candidates of their choice, in violation of Section

2 of the Voting Rights Act.

       II.     Plaintiffs Will Suffer Irreparable Injury Absent an Injunction, and the
               Balance of Harms Favors Plaintiffs.

       Absent injunctive relief, African-American voters, including Plaintiffs, will suffer

irreparable harm in the form of vote dilution and denial of an equal opportunity to elect candidates

of their choice in the upcoming 2019 election, and voters throughout the State will suffer from the

violation of the one-person, one-vote principle.

       “[I]t is well-established that the deprivation of constitutional rights constitutes irreparable

harm as a matter of law.” Campaign for S. Equal. v. Bryant, 64 F. Supp. 3d 906, 950 (S.D. Miss.

2014) (internal quotation marks omitted); see also Murphree v. Winter, 589 F. Supp. 374, 381

(S.D. Miss. 1984) (recognizing threatened injury to plaintiff’s fundamental right to vote constituted

irreparable harm). Similarly, holding an “election in a manner that will violate the Voting Rights

Act constitutes irreparable harm to voters.” United States v. Berks Cty., 250 F. Supp. 2d 525, 540


                                               - 23 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 25 of 28



(E.D. Penn. 2003) (citation omitted) (granting temporary restraining order to prevent violation of

Section 2); Dillard v. Crenshaw Cty., 640 F. Supp. 1347, 1363 (M.D. Ala. 1986) (granting

preliminary injunction to prevent violation of Section 2); Puerto Rican Org. for Political Action v.

Kusper, 350 F. Supp. 606, 611 (N.D. Ill. 1972) (granting preliminary injunction to prevent

violation of Section 4(e)).

       The balance of hardships also favors Plaintiffs. Having established irreparable harm to

Plaintiffs’ right to vote and participate equally in the political process absent an injunction,

Defendants “need to present powerful evidence of harm to [their] interests to prevent the scales

from weighing in the [Plaintiffs’] favor.” Campaign for S. Equal., 64 F. Supp. 3d at 950 (citations

omitted). In this case, “it is hard to imagine what actual harm the Defendants themselves could

suffer,” as “[m]ere administrative inconvenience can never justify denial of a constitutional right.”

Murphree, 589 F. Supp. at 382. Indeed, the requested relief here would hardly rise to the level of

administrative inconvenience—an injunction that requires Defendants to declare the candidate

who obtains the plurality of statewide votes as the winner would not invite any departure from

current election administration practices beyond announcing the winner of each race for statewide

office. See Campaign for S. Equal., 64 F. Supp. 3d at 950–51 (“The harm that would result from

denial of the requested injunction outweighs any harm the injunction might cause the State,” when

the new administrative burden would be “exactly the same burden” administrators now face.). The

relief Plaintiffs seek would in fact alleviate administrative burdens, as Defendants would no longer

engage in a multi-step process, which at times may involve intervention by the House, just to

identify which candidate will be elected. Rather, consistent with most democratic states, the people

of Mississippi will determine the winner of the election based on equally weighted votes.

       Finally, the relief Plaintiffs seek—enjoining the enforcement of the Challenged Provisions



                                               - 24 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 26 of 28



and declaring as elected, in each race for statewide office, the candidate with the highest statewide

vote total—serves the public interest. It will afford eligible African-American voters an equal

opportunity to elect candidates of their choice to statewide office in the 2019 election and prevent

vote dilution. “Fifth Circuit precedent instructs that where laws violate a constitutional right, ‘the

public interest is not disserved by an injunction preventing its implementation.’” Campaign for S.

Equal., 64 F. Supp. 3d at 951 (quoting Opulent Life Church, 697 F.3d at 298); see also Murphree,

589 F. Supp. at 381–82 (“Clearly, the granting of this preliminary injunction will not disserve the

public interest,” as “[t]he fundamental right to vote is one of the cornerstones of our democratic

society,” and “[t]he threatened deprivation of this fundamental right can never be tolerated.”). And

any alleged State interest in “enforcing [its] democratically adopted laws,” must “yield[] when the

law at issue violates the constitution.” Campaign for S. Equal., 64 F. Supp. 3d at 951.

                                          CONCLUSION

       For the reasons stated above, the Court should grant Plaintiffs’ Motion for Preliminary

Injunction and enjoin Defendants from enforcing Sections 140, 141, and 143 of Article V of the

Mississippi Constitution.




                                                - 25 -
    Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 27 of 28




May 30, 2019                     Respectfully submitted,

                                 /s/ Robert B. McDuff
                                 Robert B. McDuff, MSB 2532
                                 Email: rbm@mcdufflaw.com
                                 767 North Congress Street
                                 Jackson, MS 39202-3009
                                 Telephone: (601) 969-0802
                                 Fax: (601) 969-0804

                                 Beth L. Orlansky, MSB 3938
                                 Email: borlansky@mscenterforjustice.org
                                 MISSISSIPPI CENTER FOR JUSTICE
                                 P.O. Box 1023
                                 Jackson, MS 39205-1023
                                 Telephone: (601) 352-2269
                                 Fax: (601) 352-4769

                                 Marc E. Elias*
                                 Email: MElias@perkinscoie.com
                                 Uzoma N. Nkwonta*
                                 Email: UNkwonta@perkinscoie.com
                                 Jacki L. Anderson*
                                 Email: JackiAnderson@perkinscoie.com
                                 K’Shaani Smith*
                                 Email: KShaaniSmith@perkinscoie.com
                                 Daniel C. Osher*
                                 Email: DOsher@perkinscoie.com
                                 PERKINS COIE LLP
                                 700 Thirteenth Street, N.W., Suite 600
                                 Washington, D.C. 20005-3960
                                 Telephone: (202) 654-6200
                                 Facsimile: (202) 654-6211

                                 Counsel for Plaintiffs

                                 *Pro Hac Vice Application Pending




                                  - 26 -
      Case 3:19-cv-00383-DPJ-FKB Document 9 Filed 05/30/19 Page 28 of 28



                                CERTIFICATE OF SERVICE

       I certify that the foregoing has been served on the defendants through the Office of the

Attorney General of the State of Mississippi.


                                                /s/ Robert B. McDuff
                                                Robert B. McDuff, MSB 2532
                                                Email: rbm@mcdufflaw.com
                                                767 North Congress Street
                                                Jackson, MS 39202-3009
                                                Telephone: (601) 969-0802
                                                Fax: (601) 969-0804




                                                - 27 -
